           Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 1 of 8                     FILED
                                                                                   2020 Feb-03 PM 12:48
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                             JASPER DIVISION

VANESSA RICE,                                  )      JURY TRIAL DEMANDED
                                               )
      Plaintiff,                               )
                                               )
v.                                             )      Case No: _______________
                                               )
CAVALIER HOMES, INC.,                          )
                                               )
      Defendant.                               )

                                    COMPLAINT

      COMES NOW Vanessa Rice (“Rice” or “Plaintiff”), pursuant to Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e (the “Civil Rights

Act”), alleges and claims against Defendant Cavalier Homes, Inc. (“Cavalier” or

“Defendant”), as follows:

       JURISDICTION, VENUE AND EXHAUSTION OF REMEDIES

      1.      This action arises under the Civil Rights Act. Accordingly, this Court

has jurisdiction pursuant to 28U.S.C. § 1331.

      2.      Venue lies in this judicial district pursuant to 28 U.S.C. § 1391, because

Defendant has qualified to do business in the State of Alabama, transacts substantial

business in the State of Alabama, transacts substantial business in this judicial




                                           1
           Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 2 of 8




District, and maintains its principal office in the State of Alabama in Addison,

Alabama, which lies in Winston County and in this judicial district.

      3.      Rice has exhausted administrative remedies pursuant to 42 U.S.C. §

2000e5(f)(3). Rice has filed a charge of discrimination with the EEOC and has

received a notice of right to sue.

                                     PARTIES

      4.      Cavalier Homes, Inc. is a Delaware corporation engaged in the business

of manufacturing and selling mobile prefab homes. Cavalier is owned by Southern

Energy Homes, Inc., which does business under the “Clayton Homes” brand, and

which is owned by Warren Buffett's Berkshire Hathaway.

      5.      Plaintiff Vanessa Rice is an adult resident of Winston County, Alabama

and was at all times material to this Complaint employed at Cavalier’s corporate

headquarters as a Sales Coordinator.

                           FACTUAL BACKGROUND

      6.      On or about June 3, 2019, Cavalier unlawfully passed over Rice for a

Sales Representative position.

      7.      Rice worked on and off for Cavalier and its affiliated companies for

several years and has proven her abilities in sales, even winning company sales

awards.




                                          2
           Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 3 of 8




      8.      In or around April 2019, Rice expressed her desire to become a Sales

Representative to her Manager, Darrel Gilliland. However, he dismissed Rice’s

wishes and told her that was not his plan for her. Despite this reaction, Rice told him

that she wanted to apply if a sales position came open in the future. However,

Gilliland informed Rice that he expected none to open.

      9.      Rice patiently watched for job openings on the Clayton Homes website

but could find no job openings for her Addison location.

      10.     On May 25, 2019, Rice went on vacation and returned to work on June

3, 2019. The morning she returned, Mr. Gilliland introduced her to a young man,

Davis Verneuille, the new Salesman.

      11.     Rice emailed Bryanna Tidwell in Human Resources and asked if she

had posted any sales positions lately, but she did not answer Rice. Upon further

inquiry, Ms. Tidwell continued to dodge the question.

      12.     Rice asked Mr. Verneuille if he had any prior experience in sales or in

the manufacturing business. He denied any such experience, stating he had been in

school and then had paved parking lots.

      13.     Rice reported her concerns about Cavalier’s refusal to hire her into a

sales position to the General Manager, Gary Hollingsworth. Mr. Hollingsworth

responded by stating that except for travel, Rice was doing the same job as sales




                                          3
         Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 4 of 8




representatives, and she was doing their paperwork for them while they traveled (in

addition to her responsibilities).

      14.    Cavalier has a pattern of not promoting, not hiring and discriminating

against women in the sales department in violation of Title VII.

      15.    Rice was a better qualified candidate than Mr. Verneuille for the sales

position. She proved this by successfully filling in for other sales representatives in

Addison while they were on a casino trip for a sales home show.

      16.    Cavalier has only employed one female in a sales position in 31 years

and has intentionally avoided doing so.

      17.    As a result of the unlawful actions of Cavalier, Rice has sustained

significant damages in the form of lost wages, pension contributions and other

benefits, and will continue to sustain said losses and damages in the future.

      18.    As a result of the unlawful actions of the Defendant, Rice has sustained

significant damages in the form of pain, suffering, and mental anguish, and will

continue to sustain said losses and damages in the future.

      19.    Rice has been injured both financially and emotionally by the unlawful

actions of Cavalier.

                                     COUNT ONE

     STATEMENT OF PLAINTIFF’S SEX-BASED DISCRIMINATION

                                      CLAIMS

                                           4
         Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 5 of 8




      20.    Plaintiff hereby re-alleges and incorporates by reference the preceding

paragraphs with the same force and effect as if fully set forth herein.

      21.    Plaintiff avers based on the facts set forth herein, that while she was

employed by the Defendant, she was subjected to sex-based discrimination.

      22.    Plaintiff avers based on the facts set forth herein, Defendant subjected

her to sex-based discrimination by passing her over for a promotion to Defendant’s

sales department because of her sex, female.

      23.    Plaintiff avers based on the facts set forth herein, Defendant subjected

her to sex-based discrimination by failing to hire her for Defendant’s sales

department because of her sex, female.

      24.    Plaintiff further avers the Defendant has a habit and/or practice of

discriminating against females.

      25.    Plaintiff   avers    that   Defendant   condoned    and      tolerated   the

discrimination. Defendant’s actions were in violation of Title VII.

      26.    The Plaintiff has no plain, adequate or complete remedy at law to

redress the wrongs alleged herein, and this suit for back pay, front pay, compensatory

damages, punitive damages, attorney’s fees, expenses, costs, injunctive relief, and

declaratory judgment is her only means of securing adequate relief.

      27.    Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices set forth herein unless enjoined by


                                            5
              Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 6 of 8




this Court.

         28.     The Plaintiff has satisfied all administrative prerequisites to bring this

claim.

                                     PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff requests that this Court adopt jurisdiction of this

action and award Plaintiff the following relief:

         a.      Enter a declaratory judgment that Defendant’s policies, practices and

procedures complained of herein have violated and continue to violate the rights of

the Plaintiff as secured by Title VII; and

         b.      Grant Plaintiff a permanent injunction enjoining Defendant, its agents,

successors, employees, attorneys, and those acting in concert with Defendant or at

Defendant’s request from violating Title VII; and

         c.      Grant Plaintiff an Order requiring the Defendant to make her whole by

granting appropriate declaratory relief, compensatory damages (including damages

for mental anguish), punitive damages, interest, attorney’s fees, expenses, costs; and

         d.      Plaintiff prays for such other, further, different or additional relief and

benefits as justice may require.



                                            Respectfully submitted,


                                            /s/ Brandy M. Lee
                                               6
       Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 7 of 8




                                  Brandy M. Lee

                                  /s/ Brice M. Johnston
                                  Brice M. Johnston

                                  Counsel for Vanessa Rice




OF COUNSEL:

Lee Law Firm, LLC
2100 First Avenue North
Suite 600
Birmingham, Alabama 35203
Phone: (205) 328-9445
Fax: (800) 856-9028
brandy@leelawfirmllc.com

Johnston Law Firm, P.C.
2100 First Avenue North
Suite 600
Birmingham, Alabama 35203
Phone: (205) 328-9445
Fax: (800) 856-9028
brice@johnstonfirmpc.com



                     JURY DEMAND
PLAINTIFF DEMANDS A TRIAL BY JURY FOR THE TRIAL OF THIS
CAUSE.

                                  /s/ Brandy M. Lee
                                  Brandy M. Lee


                                    7
        Case 6:20-cv-00152-LSC Document 1 Filed 02/03/20 Page 8 of 8




Please serve the Defendant by Certified Mail, Return Receipt Requested, at the
following address:

Cavalier Homes, Inc.
C/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104




                                        8
